

107 HR 1229 IH: Repeal of the Authorization for Use of Military Force
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1229IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2017Ms. Lee (for herself and Mr. Jones) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo repeal Public Law 107–40.
	
 1.Short titleThis Act may be cited as the Repeal of the Authorization for Use of Military Force. 2.Congressional findingCongress finds that the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), signed into law on September 18, 2001, has been used to justify a broad and open-ended authorization for the use of military force and such an interpretation is inconsistent with the authority of Congress to declare war and make all laws for executing powers vested by the Constitution in the Government of the United States.
 3.Repeal of Public Law 107–40Effective 180 days after the date of the enactment of this Act, the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) is hereby repealed.
		